                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

CARL PORTER                                                                         PLAINTIFF

V.                                                     CIVIL ACTION NO. 4:19-CV-00049-RP

GLORIA CARTER,
C.O. VICTORIA ECKFORD, and
C.O. HONEYCUT                                                                    DEFENDANTS

                                            ORDER

       This matter comes before the court upon Plaintiff’s motion for the production of

documents and electronically stored information. Doc. # 38. Defendants have now responded.

Doc. # 53. Upon due consideration, the Court finds that the instant motion [38] should be

GRANTED in part and DENIED in part. The Court now addresses each of Plaintiff’s

requests separately:

       (1) Inmate count roster for Unit 30, A-Building, B zone for October 14-16, 2018

       Defendants have responded that they have no objection and can produce said roster for

October 16, 2018, but are unable to locate the roster for October 14 and 15, 2018. Thus, this

request is GRANTED.

       (2) Officers’ clock-in list for Defendants Gloria Carter, Victoria Eckford, and Michael
           Honeycutt for October 14-16, 2018

       Defendants have responded that they have no objection and can produce the named

officers’ clock-in lists for these dates. This request is, therefore, GRANTED.

       (3) Officers’ pass-on log for Unit 30-A for October 14-16, 2018

       Defendants have responded that they are unable to locate any such log, but can produce a

copy of the Unit Register. Accordingly, this request is GRANTED as modified.

       (4) Any security footage around Unit 30-A during the relevant time period
       Defendants have responded that no such security footage exists. Consequently, this

particular request is DENIED.

       (5) Disciplinary history for Gloria Carter, Victoria Eckford, and Michael Honeycutt
           relating to assaults, and any ARPs alleging the same

       Defendants have responded that there are no documents related to any of the named

officers’ disciplinary records. Defendants object to producing any ARPs filed against them,

arguing that this request is overly broad and unduly burdensome. As Plaintiff has not

demonstrated good cause for the request, the Court agrees. Thus, this request is DENIED.

       (6) Plaintiff’s medical records from Van Meter oral surgery

       Defendants have responded that they have no objection and will produce all such dental

records in their custody and control. This request is, therefore, GRANTED.

       (7) Policies, procedures, and guidelines, to be followed when there is an inmate on
           inmate assault witnessed by staff.

       Defendants object and argue that disclosure of such policies would compromise safety

and jeopardize investigations. As Plaintiff has failed to show why he needs such information,

the Court finds that this request is DENIED.

       SO ORDERED, this the 24th day of February, 2020.
                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
